Citation Nr: 0126737	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  95-12 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1. Entitlement to service connection for a right wrist 
disability.

2. Entitlement to service connection for residuals of a 
fractured lower right leg.

3. Entitlement to service connection for residuals of cold 
injuries to both hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to March 
1979, and had other active duty service, including State 
National Guard Service, from April 1979 to March 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1994 rating decision of the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO).

Initially, there were several additional issues that were 
appealed by the veteran, however, all but the three addressed 
in this appeal have been resolved in the veteran's favor.  
Service connection for several disabilities was awarded by a 
rating decision dated in August 1999; lumbar spine disc 
disease with occasional hip radiculopathy, tinnitus, warts 
and cysts, left knee crepitus with chondromalacia patella and 
ligament tear repair, right knee crepitus, left carpal tunnel 
syndrome, and hypertension with chronic nosebleeds and aortic 
calcification.  No further appeal has been filed regarding 
these matters and they are not currently before the Board.


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claims regarding service connection for a 
right wrist disability, residuals of a fractured lower 
right leg, and residuals of bilateral cold injuries to his 
hands has been developed by the RO.

2. The veteran does not have a chronic right wrist disability 
that is related to service.

3. The veteran does not have chronic residuals of a fracture 
of the lower right leg that are related to service.  

4. The veteran does not have chronic disability exhibited by 
cold injuries to his hands that is related to service.  


CONCLUSIONS OF LAW

1. A chronic right wrist disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).

2. Chronic residuals of a fracture of the right lower leg 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).

3. Chronic disability exhibited by cold injuries to the hands 
was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). 38 U.S.C.A. § 5100 et seq.; see Duty 
to Assist Regulations for VA, 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326). The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517(U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
the VA's duties, as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the August 
1994 and August 1999 rating decisions, the March 1995 
Statement of the Case, and the December 2000 Supplemental 
Statement of the Case of what would be necessary, evidentiary 
wise, to grant service connection for a right wrist 
disability, residuals of a fractured lower right leg, or 
residuals of cold injuries to both hands.  The notices sent 
to the veteran discussed the available evidence and informed 
the veteran that service connection for a right wrist 
disability, residuals of a fractured lower right leg, and 
residuals of cold injuries to both hands was being denied 
because there was no medical evidence showing such 
conditions.  The July 1999 Board remand suggested the type of 
evidence necessary to substantiate the claim.  The RO sent a 
letter dated November 1, 1999 asking the veteran to submit 
any additional information.  A letter dated May 8, 2001 
specifically referenced the VCAA and indicated that the 
veteran needed to submit evidence establishing that he 
currently suffered from the claimed disabilities and that 
they were related to service.  The Board therefore concludes 
that the veteran was adequately informed of the information 
and evidence needed to substantiate his claims, and the RO 
complied with VA's notification requirements.  Thus, VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
With respect to the claims for service connection for a right 
wrist disability, residuals of a fractured lower right leg, 
and residuals of cold injuries to both hands, there is no 
evidence of any treatment notes or other evidence that would 
be relevant.  The RO has repeatedly asked for any such 
evidence including by letters dated in November 1999 and May 
2001, and the veteran has not indicated that there is any 
other relevant evidence that has not been obtained.  The 
veteran did receive VA examinations in May 1992 and June 2000 
which addressed the issues of a right wrist disability, 
residuals of a fractured lower right leg, and residuals of 
cold injuries to both hands.  The RO gathered the veteran's 
service medical records, and the claim was remanded to the RO 
by the Board in July 1999 to attempt to gather additional 
service medical records.  Thus the Board finds that the RO 
provided the requisite assistance to the veteran in obtaining 
evidence regarding the claimed disabilities.  In fact, it 
appears that all such evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 91994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).


II.  Service connection for a right wrist disability

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).

Service medical records are negative for any indication of an 
injury to the veteran's right wrist or any complaints of a 
disability relating to his right wrist while in service.  His 
service medical records do indicate complains of pain in his 
left wrist and in fact he has had surgery for carpal tunnel 
syndrome in his left wrist and has been granted service 
connection for that condition.  There is no record of a right 
wrist disability, however.

The veteran underwent a VA orthopedic examination in May 
1992.  He complained of pain in both wrists at that time as 
well as difficulty holding onto items with both hands.  The 
examination revealed no report of numbness or paresthesia in 
the right hand based on a wrist compression test of 60 
seconds duration.  Tinel's sign or tapping of the volar 
aspect of the wrist over the median nerve elicited no 
paresthesia.  Sensory examination of the right hand and wrist 
was normal in terms or pinwheel on the palmar aspect of the 
thumb and fingers.  The examiner noted that there was not 
objective evidence of median nerve compression, although 
there was a verbal history given by the veteran of carpal 
tunnel syndrome.

Treatment notes from April 1992 to January 1993 are negative 
for any complaint of or treatment for any right wrist 
disability, although the veteran was treated for carpal 
tunnel syndrome in his left wrist.  There are no treatment 
records showing any treatment at all after January 1993.

In June 2000, the veteran underwent a fee basis examination 
for compensation purposes.  The veteran complained of pain in 
his right wrist.  There was no complaint of numbness.  The 
examiner noted no obvious deformity of the right wrist.  
There was no joint swelling or tenderness.  Range of motion 
was normal. Tinel's sign was negative.  There was a surgical 
scar noted on the left wrist.  Hand grips were side by side 
bilaterally.  X-rays revealed no radiologic abnormality in 
the right wrist.  The examiner provided no specific diagnosis 
for the right wrist other than to note a history of pain.  
There was no objective evidence of pain noted.

Based on the above, the Board finds the veteran has presented 
no competent medical evidence showing a current right wrist 
disability.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v Derwinski, 3 Vet. 
App.  223, 225 (1992).  Since there is no current right wrist 
disability, service connection for this condition is not 
warranted. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

III.  Service connection for residuals of a fractured lower 
right leg

Service medical records are negative for any indication of a 
fractured lower right leg.  At his personal hearing in July 
1995, the veteran testified that he fractured his lower right 
leg sometime in the late 1970s around 1977 or 1978.  Service 
medical records have no mention of this injury and there is 
no medical evidence showing the fractured lower right leg 
either in 1977-1978 or any other time.

In May 1992 the veteran underwent a VA orthopedic 
examination.  At that time the veteran indicated that he had 
fractured the small bone in his right leg in 1983.  He told 
the examiner that there were no residual problems that he was 
aware of.  The examiner noted that the veteran walked without 
a limp and was able to heel and toe walk without difficulty.  
The veteran was able to do a deep knee bend and full squat 
without assistance.  Deep tendon reflexes were 2+ and 
symmetrical at the knee and ankle.  Straight leg raising was 
possible to 90 degrees bilaterally.  There was no loss of 
sensation and no weakness noted.  

Treatment notes dated from April 1992 to January 1993 show no 
treatment for residuals of a lower right leg fracture, and 
there are no further treatment notes.

The veteran was afforded a fee basis examination for 
compensation purposes in June 2000.  He told the examiner 
that he had fractured his fibula a long time ago, but was 
unable to provide any details including the date of the 
fracture.  The veteran indicated that he currently had no 
difficulties because of this fracture and no functional 
limitation of his lower right leg.  The examiner noted no 
obvious deformities of the lower right leg and a full range 
of motion of the right knee.  X-rays revealed no 
abnormalities of the tibia or fibula in the right leg.

Based on the above, the Board finds the veteran has presented 
no competent medical evidence showing current residuals of a 
fractured lower right leg.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer, 3 
Vet. App.  223, 225 (1992).  Since there is no current right 
leg disability, service connection for this condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

IV.  Service connection for residuals of cold injuries to the 
hands

Service medical records are negative for any indication of 
cold injuries, including frostbite, to the veteran's hands.  
At his personal hearing in July 1995, the veteran testified 
that he suffered frostbite in the winter of 1977.  There is 
no indication of treatment for frostbite, or any complaints 
of frostbite between that time and the veteran filing his 
claim in 1992.

The veteran underwent a VA examination in May 1992.  At that 
time he did not complain of any disability related to 
frostbite or other cold injury to his hands, and no 
examination relative to that condition was performed.

Treatment notes dated from April 1992 to January 1993 are 
negative for any complaint of or treatment for any residuals 
of a cold injury to the veteran's hands.  No further 
treatment notes have been offered.

In June 2000 the veteran was afforded a fee basis examination 
for compensation purposes.  At that time he complained of 
hand sensitivity to cold.  He complained that his hands swell 
up when exposed to cold.  He stated that he was treated for 
frostbite in service.  The examiner noted that the symptoms 
are not suggestive of classical triple color change of 
Raynaud's phenomena.  The examiner did not provide a 
diagnosis of residuals of a cold injury to the hands, he 
noted that by history alone the veteran did have frostbite.

Based on the above, the Board finds the veteran has presented 
no competent medical evidence showing current residuals of a 
cold injury to the hands.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer, 3 
Vet. App.  223, 225 (1992).  Since there is no current 
disability based on residuals of a cold injury to the hands, 
service connection for this condition is not warranted. 38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).


ORDER

Entitlement to service connection for a right wrist 
disability is denied.

Entitlement to service connection for residuals of a 
fractured lower right leg is denied.

Entitlement to service connection for residuals of a cold 
injury to both hands is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

